DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0099, line 2, “apparatus 800” is not shown on any Figure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first image" in Page 5, line 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will assume it is “the first depth image”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalra et al. (Anchal Kalra and Roshan Lal Chhokar, "A Hybrid Approach Using Sobel and Canny Operator for Digital Image Edge Detection," 2016 International Conference on Micro-Electronics and Telecommunication Engineering (ICMETE), 2016, pp. 305-310, doi: 10.1109/ICMETE.2016.49), hereinafter Kalra, in view of Hasan et al. (Syed Mohammad Abid Hasan, Kwanghee Ko, “Depth Edge Detection by Image-based Smoothing and Morphological Operations”, Journal of Computational Design and Engineering, Volume 3, Issue 3, July 2016, Pages 191–197), hereinafter Hasan.
Regarding claim 1, Kalra teaches a method for extracting an edge of an object in an input image, the method comprising: calculating, at least two sets of edge pixels (applying Sobel edge detector to the original image to get edge output BW1, page 3/6, Section IV – Proposed Algorithm, Step 3; applying Canny edge detector to get edge output BW2, page 3/6, Section IV – Proposed Algorithm, Step 4) of a first input image using at least two edge detection algorithms (Sobel edge detector and Canny edge detector, page 2/6, Section III – Sobel and Canny Edge Detection); and acquiring, a final set of edge pixels based on the at least two sets of edge pixels 
Kalra teaches all of the elements of the current invention as stated above, but fails to explicitly disclose a processor and that the image is a depth image.
Hasan teaches a processor-implemented method (Page 6/7, Col. 1, lines 50-52) for extracting an edge of an object in a depth image (Page 2/7, Col. 1, lines 33-39; Col. 2, lines 1-3), the method comprising: calculating and acquiring, by the processor (system with an Intel Core i5 CPU, Page 6/7, Col. 1, lines 51-52), the edge pixels of a depth image (detect edges in a depth image, Page 3/7, Section 4.1.1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalra’s method, using Hasan’s teachings to include the processor to run Kalra’s edge detection algorithms and further to include the depth image as Kalra’s input image in order to improve the processing speed and to improve the edge detection robustness via depth image data (Hasan, Page 6/7, Col. 1, lines 47-50; Hasan, Page 1/7, Abstract, lines 6-8), as recognized by Hasan.

Regarding claim 3, the combination of Kalra in view of Hasan teaches the method as claimed in claim 1, wherein the at least two sets of edge pixels comprise a base set of edge pixels (Kalra, edge output BW1 obtained from Sobel edge detector, page 3/6, Section IV – Proposed Algorithm, Step 3) and at least one other set of edge pixels (Kalra, output BW2 obtained by Canny edge detector, page 3/6, Section IV – Proposed Algorithm, Step 4).



Regarding claim 5, the combination of Kalra in view of Hasan teaches the method as claimed in claim 1, wherein the step of acquiring, by the processor, a final edge pixels based on the at least two sets of edge pixels comprises: taking, by the processor, a union of the at least two sets of edge pixels as the final set of edge pixels (Kalra, final edge points obtained by combining the outputs from Sobel and Canny edge detector, page 3/6, Section IV – Proposed Algorithm, Step 5).



Regarding claim 22, the rationale provided in the rejection of claim 1 is incorporated herein. Further, Hasan further discloses a non-transitory computer readable storage medium, configured to store computer programs, which executed by a processor, cause the processor to carry out actions for performing the method (Hasan, Page 6/7, Col. 1, lines 50-52)

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Hasan as applied to claim 1 above, and further in view of Wang et al. (CN103440662A, the English translation listed in non-patent documents provided by examiner), hereinafter Wang.
Regarding claim 2, the combination of Kalra in view of Hasan teaches the method as claimed in claim 1, but fails to disclose wherein before calculating, by the processor, at least two sets of edge pixels of a first depth image using at least two edge detection algorithms, the method further comprises: determining, by the processor, at least one frame of a relevant depth image related to a depth image to be segmented; and fusing, by the processor, the determined relevant depth image with the depth image to be segmented for one or more times to obtain the first depth image.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kalra in view of Hasan to incorporate the teachings of Wang to provide a method further comprises: determining, by the processor, at least one frame of a relevant depth image related to a depth image to be segmented; and fusing, by the processor, the determined relevant depth image with the depth image to be segmented for one or more times to obtain the first depth image before calculating, by the processor, at least two sets of edge pixels of a first depth image using at least two edge detection algorithms. One of ordinary skill in the art would have been motivated to make such combination because fusing Kinect original depth image with the other depth image 

Regarding claims 13, the rationale provided in the rejection of claim 2 is incorporated herein. Further, Hasan further discloses a CPU system, configured to store computer programs, which executed by a processor, cause the processor to carry out actions for performing the method (Hasan, Page 6/7, Col. 1, lines 50-52).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Hasan as applied to claim 1 above, and further in view of Giannarou et al. (Stamatia Giannarou and Tania Stathaki, "Optimal Edge Detection using Multiple Operators for Image Understanding," EURASIP Journal on Advances in Signal Processing 2011, 2011: 28), hereinafter Giannarou.
Regarding claim 6, the combination of Kalra in view of Hasan teaches the method as claimed in claim 1, but did not explicitly disclose wherein the step of acquiring, by the processor, a final set of edge pixels based on the at least two sets of edge pixels comprises performing the following processing for each pixel: including, by the processor, the pixel in the final set of edge pixels when a number of sets of edge pixels containing the pixel exceeds a first preset threshold.
Giannarou teaches an edge detection method by combining different operators, wherein the step of acquiring a final set of edge pixels based on the at least two sets of edge pixels comprises performing the following processing for each pixel: including the pixel in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kalra in view of Hasan to incorporate the teachings of Giannarou to provide a method wherein the step of acquiring, by the processor, a final set of edge pixels based on the at least two sets of edge pixels comprises performing the following processing for each pixel: including, by the processor, the pixel in the final set of edge pixels when a number of sets of edge pixels containing the pixel exceeds a first preset threshold. One of ordinary skill in the art would have been motivated to make such combination because statistical combination of edge images emerged from different detectors produces an optimum edge map, as recognized by Giannarou.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Hasan as applied to claim 4 above, and further in view of in view of Jamil et al. (Nursuriati Jamil, Hazwani Che Soh, Tengku Mohd Tengku Sembok, Zainab Abu Bakar, “A Modified Edge-based Region Growing Segmentation of Geometric Objects.” In Badioze Zaman H. et al. (eds) Visual Informatics: Sustaining Research and Innovations. IVIC 2011. Lecture Notes in Computer Science, Vol. 7066, Springer, Berlin, Heidelberg), hereinafter Jamil.
Regarding claim 7, the combination of Kalra in view of Hasan teaches the method as claimed in claim 4, wherein the step of compensating for, by the processor, the base set of edge 
Jamil teaches the step of compensating for the base set of edge pixels (edge image T2, Page 6/14, line 9) with the at least one other set of edge pixels (edge image T1, Page 6/14, line 9) comprises: performing, the following processing for at least one other set of edge pixels: selecting, from the other sets of edge pixels, a pixel directly connected to a pixel in the final set of edge pixels and adding the pixel to the final set of edge pixels (edge image T2 is considered as initial final set of edge points and edge points in edge image T1 at the locations of 8-neigbours linked to the contour from edge image T2 will be added to bridge the contour gap (edge linking), Page 6/14, lines 10-14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kalra in view of Hasan to incorporate the teachings of Jamil to provide a method to compensate the base set of edge points with the at least one other set of edge points by selecting, from the other sets of edge pixels, a pixel directly connected to a pixel in the final set of edge pixels and adding the 

Regarding claim 23, the combination of Kalra in view of Hasan teaches the method as claimed in claim 4, but fails to disclose wherein the final set of edge pixels forms at least one edge-closed pattern.
Jamil teaches an algorithm wherein the final set of edge pixels forms at least one edge-closed pattern (the gap in the contours in edge image T2 bridged by using the edge pixels in edge image T1 linked to the contours, Page 6/14, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kalra in view of Hasan to incorporate the teachings of Jamil to provide a method wherein the final set of edge pixels forms at least one edge-closed pattern. One of ordinary skill in the art would have been motivated to make such combination because the iterative steps to bridge the contour gap in the edge image can be stopped based on the criterion that edge-closed contour is reached, as recognized by Jamil.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Hasan as applied to claim 4 above, and further in view of Yue et al. (Haosong Yue, Weihai Chen, Jianhua Wang, and Xingming Wu, “Combining Color and Depth Data for Edge Detection”, 2013 IEEE International Conference on Robotics and Biomimetics (ROBIO), 928-933), hereinafter Yue.

Yue teaches an edge detection algorithm to extract edges formed by lost regions in depth image by searching zero-depth pixels around the edge pixels detected by Canny operator, which implies that edges in lost regions can be found by extracting zero-depth pixels (Page 3/6, Col. 2, Paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kalra in view of Hasan to incorporate the teachings of Yue to provide a method wherein the first edge detection is to extract pixels having a depth value of zero. One of ordinary skill in the art would have been motivated to make such combination because missing edges formed by lost regions in depth image can be found by extracting pixels having a depth value of zero, as recognized by Yue.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Hasan as applied to claim 1 above, and further in view of in view of Jamil.
Regarding claim 10, the combination of Kalra in view of Hasan, teaches the method as claimed in claim 1, but fails to disclose wherein performing connected domain analysis on the final set of edge pixels to obtain a segmentation result.
Jamil teaches an algorithm to perform connected domain analysis on the final set of edge pixels to obtain a segmentation result (edge image T2 considered as initial final set of edge points which is compensated by adding edge points in edge image T1 at the locations of 8-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kalra in view of Hasan to incorporate the teachings of Jamil to provide a method to perform connected domain analysis on the final set of edge pixels to obtain a segmentation result. One of ordinary skill in the art would have been motivated to make such combination because integrating edge detection into region growing could significantly reduce useless information while preserving the important structural properties in an image, as recognized by Jamil.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Hasan and Jamil as applied to claim 10 above, and further in view of Ferro et al. (U.S. Patent No. 20160305895), hereinafter Ferro.
Regarding claim 11, the combination of Kalra in view of Hasan teaches the method as claimed in claim 10, but fails to disclose the method further comprising: de-noising, by the processor, the segmentation result according to priori information.
Ferro teaches de-nosing, by the processor (computing system, Fig. 8, Paragraph 0045), the segmentation result (3D volume of a single part, Paragraph 0024, lines 5-12) according to a priori knowledge (Paragraph 0027, lines 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kalra in view of Hasan to .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Hasan as applied to claim 12 above, and further in view of in view of Jamil.
Regarding claims 18, the rationale provided in the rejection of claim 12 is incorporated herein. Further, Hasan further discloses a CPU system, configured to store computer programs, which executed by a processor, cause the processor to carry out actions for performing the method (Hasan, Page 6/7, Col. 1, lines 50-52).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661